Case 8:20-cv-01848-DOC-KES Document 18 Filed 01/15/21 Page 1 of 2 Page ID #:48



  1

  2

  3

  4

  5

  6

  7                       UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9    WARREN MCFERREN,                       Case No. 8:20-cv-01848-DOC-KES
 10                    Plaintiff,             ORDER ON STIPULATION OF
 11                                           DISMISSAL [17]
             v.
 12
       APRIA HEALTHCARE GROUP,
 13    INC.,
 14                    Defendant.
 15

 16
            Plaintiff, WARREN MCFERREN and Defendant, APRIA HEALTHCARE
 17

 18   GROUP, INC., through their respective counsel, having filed their Stipulation of
 19
      Dismissal with Prejudice and the Court having reviewed same, hereby ORDERED:
 20
      1. The stipulation is approved. The action is hereby dismissed with prejudice.
 21

 22
              January 15, 2021
      Dated: ___________________            _______________________________
 23
                                            UNITED STATES DISTRICT JUDGE
 24

 25

 26

 27

 28
                                                1
Case 8:20-cv-01848-DOC-KES Document 18 Filed 01/15/21 Page 2 of 2 Page ID #:49



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12                             CERTIFICATE OF SERVICE
 13         The undersigned, one of the attorneys for Plaintiff, certifies that on January 13,
 14
      2021, he caused a copy of the foregoing, STIPULATION OF DISMISSAL, to be
 15

 16   served electronically via CM/ECF system on all counsel of record
 17

 18
                                                           s/ Nicholas M. Wajda
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 2
